UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LYNELL MCKENZIE,

                          Plaintiff,

            - against -                                        ORDER

NATIONAL RAILROAD PASSENGER                               18 Civ. 2588 (PGG)
CORP.,

                              Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the conference presently scheduled for December 5,

2019 is adjourned to December 12, 2019 at 10:30 a.m. in Courtroom 705 of the Thurgood

Marshall United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       December 2, 2019

                                                 SO ORDERED.




                                                 United States District Judge
